Citation Nr: 0931809	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from January 1962 to May 
1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2005 rating decision in which the RO denied 
service connection for a bilateral knee disability.  In March 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in September 2006.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  A February 2008 
letter informed him that his hearing was scheduled for 
February 2008.  However, in correspondence received in 
February 2008, the Veteran cancelled his hearing request.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  A bilateral knee disability was not shown in service, or 
for many years thereafter, and there is no competent evidence 
or opinion that there exists a medical relationship between 
any current bilateral knee disability and service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The July 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the April 2005 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.  

The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, the absence of such notice is not shown to 
prejudice the Veteran.  Because the Board herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and private 
treatment records.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

The Board notes that, in connection with this claim, the 
Veteran has not undergone VA examination, nor has any medical 
opinion as to the relationship between the claimed disability 
and service been obtained.  However, as explained in more 
detail below, the current record does not reflect even a 
prima facie claim for service connection, on the merits.  As 
such, VA is not required to arrange for medical examination  
to a obtain medical opinion in connection with this claim.   
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b) (2008); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 81(2006); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

Considering the claim for service connection in light of the 
above, the Board finds that the criteria for service 
connection for a bilateral knee disability are not met.  

The Veteran asserts that his current bilateral knee 
disability is related to service.  Specifically, he contends 
that during basic training he was required to drop to his 
knees and elbows while holding a rifle.  He also states that 
he had a serious fall in a ditch and landed on his knees. 

Service treatment records are negative for complaints, 
findings, or diagnosis of any knee problems or disability.  
The Veteran's March 1963 separation examination report does 
not indicate any knee complaints, problems, or abnormalities.

The Veteran contends he was treated for a bilateral knee 
disability starting in 1989 at Sentara Leigh Hospital; 
however, as the records were over 10 years old, the hospital 
destroyed them, and the Veteran has not otherwise provided 
copies of the records to the RO.  The first documentation of 
treatment for a bilateral knee disability in the claims file 
is a private examination report from October 1994.  The 
October 1994 report refers to earlier treatment the Veteran 
received for his knee disability in 1991.  In the October 
1994 report, Dr. J indicates that the Veteran injured his 
knees in an automobile accident one year prior.  Current VA 
treatment records indicate that the Veteran has 
osteoarthritis involving the knee and has had a knee joint 
replacement.

In this case, while the Veteran currently has a bilateral 
knee disability, the claim for service connection must be 
denied on the basis of medical nexus.

As noted above, there is no evidence of any knee disability 
(to include arthritis) during service or for many years after 
discharge.  Even if the Board were to accept as credible the 
Veteran's assertions that he had treatment for knee problems 
in 1989, this was still 25 years after service.  Moreover, 
the first documented evidence of bilateral knee disability-
osteoarthritis-was not shown until October 1994, many more 
years after service.  The Board points out that passage of 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Circ. 2000).

Moreover, the current record does not include any medical 
evidence or opinion that there exists a medical nexus (or, 
relationship) between any current knee disability and 
service, and neither the Veteran nor his representative has 
presented or identified any such existing medical evidence or 
opinion. 

The Board has considered the assertions of the Veteran and 
his representative; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the matter of etiology, or medical 
relationship between current disability and service-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To whatever 
extent lay assertions are being offered on this point, as the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim 
for service connection for a bilateral knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports a finding that any current knee disability is 
related to the Veteran's service, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


